Citation Nr: 0401301	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for genital 
herpes.

An RO decision in December 2000 denied the veteran's original 
claim for service connection for genital herpes.  The veteran 
then requested a local hearing, which was held in August 
2001.         

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that the veteran was not 
provided with the law and regulations implementing the 
Veteran Claims Assistance Act (VCAA).  The RO must assure 
compliance with the requirements of the VCAA, codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The veteran contends that he contracted genital herpes while 
on active duty.  He asserts that he was misdiagnosed during 
service, essentially claiming that the urethral discharge 
attributed to gonorrhea in the service medical records was in 
fact associated with a herpetic infection.  He further 
contends that he was diagnosed with genital herpes in 1964, 
within two years of service, but he cannot remember the name 
of the physician and, in any event, was unable to acquire the 
records because the physician is deceased.  He also indicates 
that he was diagnosed with genital herpes in 1998.  

The service medical records show that the veteran was 
evaluated for a penile or  urethral discharge with burning in 
April 1961, which was diagnosed as gonorrhea.  It was also 
recorded on the report of separation examination that he was 
diagnosed with adequately treated for gonococcal urethritis 
in 1961.   

The only post-service medical evidence of record reflecting 
herpes is a report of a May 2000 examination.  It was 
recorded at that time that the veteran had "STD: Gonorrhea X 
multiple times/SC, possibly herpes".   

The Board notes that, pursuant to 38 C.F.R. § 3.159(c)(4), 
when the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, the VA has a 
duty to provide the veteran with a medical examination.  
While there is no competent evidence of a diagnosis of herpes 
genitalia during service or for decades thereafter, given 
that the service medical records show treatment for a 
venereal disease, the medical evidence of suspected genital 
herpes in May 2000, and the allegation that there may be 
additional relevant antecedent post-service medical evidence, 
it is the Board's judgment that there is a duty to provide 
the veteran with an examination to determine if he currently 
has residuals of venereal disease or genital herpes and, if 
so, whether it began during or is causally linked to any 
incident of service, to include the findings recorded in the 
service medical records noted above.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should contact the veteran and 
request that he identify any medical 
records relating to evaluation or 
treatment for residuals of venereal 
disease or genital herpes since service.  
Any records that are obtained should then 
be associated with the claims file.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA medical examination to 
determine if he has residuals of venereal 
disease or genital herpes and, if so, 
whether it began during or is causally 
linked to any incident of service.  

The RO should send the claims file to the 
VA examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records reflecting treatment for 
gonoccocal urethritis. 

Following the review of the relevant 
evidence in the claims file, the medical 
history, and any other tests that are 
deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (50 percent or more likelihood) that 
any residuals of venereal disease or 
genital herpes that may be present began 
during or is causally linked to any 
incident of service or findings recorded 
in the service medical records.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
residuals of venereal disease or genital 
herpes with consideration of all of the 
evidence obtained since the August 2001 
rating decision.   

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the March 2002 Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


                                                                                                                                                                                                                                                                                                         

